     Case 2:15-cr-00652 Document 79 Filed on 12/01/20 in TXSD Page 1 of 10
                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                            UNITED STATES DISTRICT COURT                               December 02, 2020
                             SOUTHERN DISTRICT OF TEXAS                                 David J. Bradley, Clerk
                               CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA,                        §
 Plaintiff,                                      §
                                                 §
       v.                                        §            CRIMINAL NO. 2:15-652
                                                 §
JUSTIN RYAN SERNA,                               §
 Defendant.                                      §

                           MEMORANDUM OPINION & ORDER

       Pending before the Court is Defendant Justin Ryan Serna’s Motion for Order Reducing

Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (D.E. 75), to which the United States of

America (the “Government”) has responded (D.E. 77) and Defendant has replied (D.E. 78).

I. BACKGROUND

       On February 11, 2015, the stepfather of “Jane Doe”, a 16-year-old female, contacted the

Corpus Christi Police Department and reported that he was using his stepdaughter’s computer

when he found sexually explicit text messages and photographs between Jane Doe and

Defendant. The victim’s stepfather knew Defendant because the two men had previously worked

together. Officers reviewed the messages and interviewed Jane Doe the same day. She stated she

had known Defendant since she was nine or ten years old, and that he began speaking to her and

being nice to her in December of 2014. Soon after, Defendant sent Jane Doe a friend request on

Facebook and began to communicate with her on a regular basis. Defendant acknowledged that

Jane Doe’s profile listed her age as 18 but stated that he knew she was 16. Soon after they began

communicating, Defendant asked Jane Doe to have sex with him. Defendant inquired as to the

relationship status of one of her friends and whether the friend was still a virgin, and stated that

he would not hesitate to have sex with the friend. He also inquired as to whether Jane Doe had a




                                                 1
     Case 2:15-cr-00652 Document 79 Filed on 12/01/20 in TXSD Page 2 of 10




friend that could join them during sex. Defendant advised Jane Doe that the police could track

Facebook conversations and sent her his cell phone number so they could communicate by text

message. Jane Doe admitted to sending nude pictures of herself to Defendant at his request.

       Agents forensically examined Jane Doe’s electronic devices and found 3 SMS messages

and 1,382 text messages to and from Defendant on her cell phone and 2,591 messages from her

computer. Several of those messages referenced Defendant’s intent to have vaginal and oral sex

with Jane Doe. There were also 24 images exchanged between Jane Doe and Defendant, 11 of

which were sexual in nature and 3 of which were considered child pornography.

       Defendant pled guilty to sexual exploitation of a child. He has served roughly 64 months

(36%) of his 180-month sentence and has a projected release date, after good time credit, of

April 24, 2028. He now moves the Court to reduce his sentence to time served and add a

condition of home confinement at the outset of his term of supervised release because his

underlying medical conditions (pre-hypertension and latent tuberculosis infection) make him

particularly vulnerable to severe illness or death should he contract COVID-19 while in prison.

His father submitted a written request for compassionate release on Defendant’s behalf with the

Warden at FCC Beaumont on April 22, 2020, but the request was denied. See D.E. 75-3, 75-4.

The Government opposes early release because: (1) the combination of pre-hypertension and

latent tuberculosis does not increase the risk of severe illness should Defendant contract COVID-

19, and (2) a sentence reduction would be inconsistent with the sentencing factors set forth in 18

U.S.C. § 3553(a) given the severity of Defendant’s conduct.

II. LEGAL STANDARD

       The statute, 18 U.S.C. § 3582(c)(1)(A), authorizes a court to reduce a defendant’s

sentence under limited circumstances:




                                                2
     Case 2:15-cr-00652 Document 79 Filed on 12/01/20 in TXSD Page 3 of 10




       (c) Modification of an Imposed Term of Imprisonment.—The court may not
       modify a term of imprisonment once it has been imposed except that—
           (1) in any case—
               (A) the court, upon motion of the Director of the Bureau of Prisons, or
               upon motion of the defendant after the defendant has fully exhausted all
               administrative rights to appeal a failure of the Bureau of Prisons to bring a
               motion on the defendant’s behalf or the lapse of 30 days from the receipt
               of such a request by the warden of the defendant’s facility, whichever is
               earlier, may reduce the term of imprisonment (and may impose a term of
               probation or supervised release with or without conditions that does not
               exceed the unserved portion of the original term of imprisonment), after
               considering the factors set forth in section 3553(a) to the extent that they
               are applicable, if it finds that—
                    (i) extraordinary and compelling reasons warrant such a reduction . .
                    . and that such a reduction is consistent with applicable policy
                    statements issued by the Sentencing Commission.

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).

       The applicable United States Sentencing Commission policy statement provides that

extraordinary and compelling reasons for early release exist where:

       (A) Medical Condition of the Defendant.—

            (i) The defendant is suffering from a terminal illness (i.e., a serious and
            advanced illness with an end of life trajectory). A specific prognosis of life
            expectancy (i.e., a probability of death within a specific time period) is not
            required. Examples include metastatic solid-tumor cancer, amyotrophic
            lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.

            (ii) The defendant is—

              (I) suffering from a serious physical or medical condition,
              (II) suffering from a serious functional or cognitive impairment, or
              (III) experiencing deteriorating physical or mental health because of the
              aging process,

              that substantially diminishes the ability of the defendant to provide self-
              care within the environment of a correctional facility and from which he or
              she is not expected to recover.

       (B) Age of the Defendant. –

            The defendant is (i) at least 65 years old; (ii) is experiencing a serious
            deterioration in physical or mental health because of the aging process; and



                                                 3
     Case 2:15-cr-00652 Document 79 Filed on 12/01/20 in TXSD Page 4 of 10




            (iii) has served at least 10 years or 75 percent of his or her term of
            imprisonment, whichever is less;

       (C) Family Circumstances. –

           (i) The death or incapacitation of the caregiver of the defendant’s minor
           child or minor children.

           (ii) The incapacitation of the defendant’s spouse or registered partner
           when the defendant would be the only available caregiver for the spouse
           or registered partner.

       (D) Other Reasons. –

            As determined by the Director of the Bureau of Prisons, there exists in the
            defendant’s case an extraordinary or compelling reason other than, or in
            combination with, the reasons described in subdivisions (A) through (C).

U.S.S.G. § 1B1.13(1)(A), Application Note 1.

       Even if “extraordinary and compelling reasons” for early release exist, the Guidelines’

policy statements provide for a reduction in sentence only if a defendant “is not a danger to the

safety of any other person or the community, as provided in 18 U.S.C. §3142(g).” U.S.S.G. §

1B1.13(2). Factors relevant to this inquiry include: (1) the nature and circumstances of the

offenses of conviction, including whether the offense is a crime of violence, or involves a minor

victim, a controlled substance, or a firearm, explosive, or destructive device; (2) the weight of

the evidence; (3) the defendant’s history and characteristics; and (4) the nature and seriousness of

the danger to any person or the community that would be posed by the defendant’s release. See

18 U.S.C. § 3142(g).

       The Court must also consider whether a reduction is consistent with the applicable

section 3553(a) factors. See 18 U.S.C. § 3582(c)(1)(A); U.S.S.G. § 1B1.13. The applicable

statutory factors include, among others: the defendant’s history and characteristics; the nature

and circumstances of the offense; the need for the sentence to reflect the seriousness of the




                                                 4
     Case 2:15-cr-00652 Document 79 Filed on 12/01/20 in TXSD Page 5 of 10




offense, promote respect for the law, and provide just punishment for the offense; the need to

deter criminal conduct and protect the public from further crimes of the defendant; the need to

provide the defendant with, among other things, any needed medical treatment; and the various

kinds of sentences available. See 18 U.S.C. §§ 3553(a)(1)-(7).

         With respect to motions for compassionate release based on COVID-19:

         A review of a motion for release based on COVID-19 is highly fact-intensive and
         dependent on the specific conditions of confinement and medical circumstances
         faced by the defendant. Hence, a prisoner cannot satisfy his burden of proof by
         simply citing to nationwide COVID-19 statistics, asserting generalized statements
         on conditions of confinement within the BOP, or making sweeping allegations
         about a prison’s ability or lack thereof to contain an outbreak. . . . [T]he rampant
         spread of the coronavirus and the conditions of confinement in jail, alone, are not
         sufficient grounds to justify a finding of extraordinary and compelling
         circumstances. Rather, those circumstances are applicable to all inmates who are
         currently imprisoned and hence are not unique to any one person.

United States v. Koons, 2020 WL 1940570, at *4 & n.8 (W.D. La. Apr. 21, 2020) (citing

United States v. Raia, 954 F.3d 594, 597 (3d Cir. 2020)).

         “In general, the defendant has the burden to show circumstances meeting the test for

compassionate release.” United States v. Stowe, 2019 WL 4673725, at *2 (S.D. Tex. Sept. 25,

2019).

III. ANALYSIS

         Defendant is 33 years old. He is pre-hypertensive with a self-reported family history of

diabetes, but is otherwise “young and healthy” with “absolutely no definite indications

[m]edically for [reduction in sentence]-Consideration.” D.E. 77-2, p. 1. Defendant was infected

with the bacterium that causes tuberculosis (TB) at age 2 and received preventative treatment,

but he continues to test positive for TB. See D.E. 75-1, 75-2. According to Defendant, these

combined medical conditions—pre-hypertension, family history of diabetes, and latent TB

infection—increase his risk of severe illness should he contract COVID-19 in prison. He also



                                                  5
      Case 2:15-cr-00652 Document 79 Filed on 12/01/20 in TXSD Page 6 of 10




emphasizes that he “has been a model inmate while in BOP custody,” earned an associate’s

degree, and “has earned many certificates of completion for classes and programs and has no

disciplinary referrals.” D.E. 75, p. 18; D.E. 75-5, 75-6.

        While the Court is permitted to consider post-sentencing rehabilitation in determining

whether to grant an eligible defendant a sentence reduction, it is not authorized to grant a

reduction based upon post-sentencing rehabilitation alone. See U.S.S.G. § 1B1.10, app.

n.1(B)(iii).

        In support of his claim that his childhood TB diagnosis makes him particularly vulnerable

to severe illness or death from COVID-19, Defendant cites a May 2020 study highlighted in the

News Medical online journal, wherein researchers “hypothesized that the CoV infections could

be causing lung inflammation that leads to reactivation of dormant TB in the lung.” See Dr. Liji

Thomas,        COVID-19   could    accelerate    activation   of   dormant   tuberculosis   (TB),

https://www.news-medical.net/news/20200510/COVID-19-could-accelerate-activation-of-

dormant-tuberculosis(TB).aspx (citing Lekhika Pathak, et al., Corona virus activates a stem cell

mediated defense mechanism that accelerates activation of dormant tuberculosis: implications

for the COVID-19 pandemic,     BIORXIV   (May 6, 2020), https://www.biorxiv.org/content/10.1101/

2020.05.06.077883v1). Defendant also cites Doe v. Barr, wherein the district court granted a

temporary restraining order and ordered the release of a petitioner in deportation proceedings

who had been in ICE custody for a year with no bond hearing, “given the petitioner’s

combination of medical issues (chronic PTSD, depression, and latent tuberculosis), the COVID-

19 pandemic, [and] the conditions of confinement at Yuba County Jail . . . .” Doe v. Barr, 2020

WL 1820667, at *11 (N.D. Cal. Apr. 12, 2020). In reaching its decision, the Barr Court cited a

March 2020 non-peer-reviewed “observational case-control study of 36 COVID-19 cases from




                                                  6
     Case 2:15-cr-00652 Document 79 Filed on 12/01/20 in TXSD Page 7 of 10




Shenyang, China, [which] found tuberculosis history (both of active TB and latent TB) to be an

important risk factor for SARS-CoV-2 infection.” Yu Cheng, et al., Active or latent tuberculosis

increases    susceptibility   to   COVID-19       and    disease    severity   (Mar.    16,    2020),

https://www.medrxiv.org/content/10.1101/2020.03.10.20033795v1. The study also found that

“[p]atients with active or latent TB were more susceptible to SARS-CoV-2, and COVID-19

symptom development and progression were more rapid and severe.” Id. A handful of other

courts have since cited Doe v. Barr for the conclusion that latent TB increases the risk of severe

complications due to COVID-19. E.g., United States v. Alghaithi, 2020 WL 6305485, at *3 (D.

Ariz. Oct. 28, 2020); United States v. Watkins, 2020 WL 4016097, at *3 (E.D. Mich. July 16,

2020); United States v. Johnson, 2020 WL 3618682, at *3 (S.D. Tex. July 2, 2020) (stating latent

tuberculosis increases a person’s risk of severe complications); United States v. Atwi, 2020 WL

1910152, at *5 (E.D. Mich. Apr. 20, 2020) (finding extraordinary circumstances based on the

risk of a co-infection of tuberculosis and COVID-19 “as both are respiratory diseases that affect

the lungs”). See also United States v. Burke, 2020 WL 3000330, at *2 (D. Neb. June 4, 2020)

(“Research has yet to conclusively establish the risks associated with either latent tuberculosis or

brain injury, but the known pulmonary comorbidities and symptoms of COVID-19 and

increasing evidence of vascular complications make those conditions relevant as well.”).

       Other courts, meanwhile, have denied compassionate release in cases where the

defendant received preventative treatment for TB and was asymptomatic. E.g., United States v.

Rodriguez, 468 F. Supp. 3d 681, 685 (E.D. Penn. June 24, 2020) (“[W]hile Defendant’s medical

records indicate that he has latent TB, the records also indicate that his condition is controlled, he

is asymptomatic, and he has successfully completed his treatment protocol.”); United States v.

Spikes, 2020 WL 6044614, at *5 (E.D. Pa. Oct. 13, 2020) (“Although Mr. Spikes’s medical




                                                  7
      Case 2:15-cr-00652 Document 79 Filed on 12/01/20 in TXSD Page 8 of 10




records indicate that he has latent tuberculosis, the same records reflect that he completed the

prophylactic course of treatment, that his condition is controlled, and that he is currently

asymptomatic. COVID-19’s comorbidity with latent tuberculosis is far from known.”); United

States v. Sattar, 2020 WL 3264163, at *3 (S.D.N.Y. June 17, 2020) (“Although tuberculosis may

be a risk factor for severe illness resulting from COVID-19, Sattar has not demonstrated that his

tuberculosis, which is latent, is either not controlled currently or that it could not be addressed

adequately at FCI-Schuylkill.”). Moreover, in those “few cases in which inmates with latent TB

have been granted compassionate relief during the COVID-19 pandemic . . . , there were other

critical circumstances that contributed to the court’s decision to grant release, including the

presence of another, more critical underlying condition that increased the inmate’s COVID-19

risk, advanced age, and/or an upcoming release date.” Rodriguez, 468 F. Supp. 3d at 685.

         The Government responds that the studies relied upon by Defendant have not been peer

reviewed in the more than six months since their online publication, and the Centers for Disease

Control and Prevention (CDC) has yet to identify latent TB, pre-hypertension, or a family history

of diabetes as underlying medical conditions that increase—or even might increase—an

individual’s COVID-19 vulnerability. 1 “The CDC website states only that ‘TB patients who are

at least 65 years old; have respiratory compromise from their TB; or other medical conditions,

including HIV and other immunocompromising conditions, are at greater risk for severe

         1. According to the CDC, older adults (age 65 and above) and people of any age who have certain
underlying medical conditions are at higher risk for severe illness from COVID-19. People with Certain Medical
Conditions, CDC (Nov. 2, 2020), https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html. People of any age with the following conditions are at increased risk of severe illness from
COVID-19: Cancer, Chronic kidney disease; COPD (chronic obstructive pulmonary disease); Immunocompromised
state from solid organ transplant; Obesity; Severe Obesity; Serious heart conditions, such as heart failure, coronary
artery disease, or cardiomyopathies; Sickle cell disease; Smoking; and Type 2 diabetes mellitus. People with the
following conditions might be at an increased risk for severe illness from COVID-19: Asthma (moderate-to-severe);
Cerebrovascular disease; Cystic fibrosis; Hypertension; Immunocompromised state from blood or bone marrow
transplant, immune deficiencies, HIV, use of corticosteroids, or use of other immune weakening medicines;
Neurologic conditions, such as dementia; Liver disease; Overweight; Pregnancy; Pulmonary fibrosis; Thalassemia;
and Type 1 diabetes mellitus.




                                                         8
     Case 2:15-cr-00652 Document 79 Filed on 12/01/20 in TXSD Page 9 of 10




COVID-19 infection.’” Rodriguez, 468 F. Supp. 3d at 685 (quoting CDC, Tuberculosis and

Public Health Emergencies, https://www.cdc.gov/tb/education/public-health-emergencies.htm).

The Court further notes that a non-peer-reviewed statistical analysis from August of 2020

suggests that “LTBI may confer an immunological protective effect against COVID-19.”

Harutaka Takahashi, Role of Latent Tuberculosis Infections in Reduced COVID-19 Mortality:

Evidence from an Instrumental Variable Method Analysis, MEDICAL HYPOTHESES (Aug. 26,

2020), https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7448767/.

       Assuming, without deciding, that Defendant is at an increased risk of COVID-19

complications due to his childhood TB diagnosis, the Court nonetheless finds that any potential

risk to his health should he contract COVID-19 in prison is outweighed by the danger to the

community—especially its children—if he is released. Defendant is a sexual predator. He

solicited a girl, who he knew was only 16 years old, to have sex with him. In furtherance of his

crime, Defendant convinced his victim to send him pornographic photos of herself. He also

asked her if one of her underage friends might be interested in having sex with him or both

himself and the victim. As the Government points out, Defendant’s lack of success was likely

only because his victim’s stepfather thwarted his plans.

       The Court further finds that the § 3553(a) factors, as considered in the specific context of

the facts of Defendant’s case, do not warrant a reduction in his sentence. The Court sentenced

Defendant to serve 180 months—the statutory mandatory minimum sentence for this crime.

Releasing him after he has only served one third of his sentence would not reflect the seriousness

of the offense, promote respect for the law, or provide just punishment for the offense, nor would

it deter criminal conduct or protect the public from further crimes.




                                                 9
    Case 2:15-cr-00652 Document 79 Filed on 12/01/20 in TXSD Page 10 of 10




IV. CONCLUSION

       For the reasons set forth above, Defendant’s Motion for Order Reducing Sentence

Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i) (D.E. 75) is DENIED.

     It is so ORDERED this 1st day of December, 2020.




                                          ____________________________________
                                                     JOHN D. RAINEY
                                               SENIOR U.S. DISTRICT JUDGE




                                             10
